

EMPLOYMENT AGREEMENT
This EMPLOYMENT AGREEMENT (the "Agreement") is entered into as of the 18th day
of December, 2017 between Forterra, Inc., a Delaware corporation (the "Company")
and Mark Carpenter (the "Executive") (each of the foregoing individually a
"Party" and collectively the "Parties").


WHEREAS, the Company wishes to continue to employ the Executive and the
Executive wishes to continue to be employed by the Company, in each case, from
and after the Effective Date (as defined below) on the terms and conditions set
forth herein.


NOW, THEREFORE, in consideration of the covenants, promises and representations
set forth herein, and for other good and valuable consideration the receipt and
sufficiency of which are hereby acknowledged, the Parties hereto, intending to
be legally bound, hereby agree as follows:


1.Employment. The Executive's employment hereunder shall commence effective as
of December 18, 2017, (the "Effective Date") and end on the date the Executive's
employment is terminated pursuant to Section 5 hereof (the "Employment Period").
During the Employment Period, the Executive will devote substantially all of his
full business time and use his best efforts to advance the business and welfare
of the Company and its subsidiaries and affiliates and will not engage in (i)
any other employment or business activities, or (ii) any other activities for
any direct or indirect remuneration that would be harmful or detrimental to the
business and affairs of the Company or that would interfere with his duties
hereunder. The foregoing, however, shall not preclude the Executive from (A)
serving on civic or charitable boards or committees, managing personal
investments, or engaging in such other activities as the Board of Directors of
the Company or its equivalent (such entity, the "Board") may approve from time
to time, nor (B) owning up to five percent (5%) of any class of equity
securities of any corporation having a class of equity securities registered
pursuant to the Securities Exchange Act of 1934, as amended, which are publicly
owned and regularly traded on any national securities exchange or
over-the-counter market, in each case so long as such activities do not
materially interfere with the performance of the Executive's responsibilities
hereunder.


2.Position. During the Employment Period, the Executive shall serve as
President, Drainage Pipe & Products of the Company and shall report directly to
the Company's Chief Executive Officer. During the Employment Period, the
Executive shall also serve in such other capacities as may be reasonably
requested from time to time by the Board or the Chief Executive Officer that are
consistent with the Executive's position and shall render such other services
for the Company as the Board or the Chief Executive Officer may from time to
time reasonably request and as shall be consistent with the Executive's position
and responsibilities.


3.
Compensation.



(a)    Base Salary. During the Employment Period, the Executive shall receive a
base salary at a rate of $375,000 per annum, which shall be paid in accordance
with the customary payroll practices of the Company, and shall be subject to
review on an annual basis as determined by the Board or a committee thereof (the
"Base Salary").



(b)    Annual Bonus. In addition to the Base Salary, during each calendar year
ending during the Employment Period, the Executive shall be eligible to earn an
annual cash performance bonus, with a target bonus amount equal to not less than
75% (and a maximum potential bonus amount equal


1

--------------------------------------------------------------------------------




to 150%, subject to the Board's discretion to exceed such amount in the event of
exceptional Company and/or individual performance) of his then annual Base
Salary (the "Performance Bonus"), based on attainment of certain performance
criteria established by the Board (or a committee thereof). Except as otherwise
provided in Section 5, in order to receive payment of any such annual cash
performance bonus, the Executive must be continuously employed by the Company
through the date of actual payment.


(c)    Participation in Benefit Plans. During the Employment Period, the
Executive (and where permitted, his dependents) shall be entitled to receive all
perquisites and participate in all benefit plans, programs and policies
maintained by the Company from time to time that are available generally to its
similarly-situated senior executives (collectively, "Perquisites and Benefits");
provided, however, that the Executive's right to receive such Perquisites and
participate in such Benefits shall not affect the Company's right to amend or
terminate the general applicability of such Perquisites and Benefits. The
Company may, in its sole discretion and from time to time, amend, eliminate or
establish benefit programs as it deems appropriate.


(d)    Expenses. The Company shall reimburse the Executive for all reasonable
travel and other business expenses incurred by him in the performance of his
duties to the Company in accordance with the Company's applicable expense
reimbursement policies and procedures. Any expenses shall be reimbursed promptly
in accordance with such policies and procedures.


(e)    Vacation. During the Employment Period, the Executive shall be entitled
to four (4) weeks of paid vacation during each calendar year in accordance with
the Company's policies, pro-rated, in the case of any partial year, for the
actual number of days that the Executive was employed by the Company during such
calendar year.


4.Location of Employment. As of the Effective Date, the Executive's principal
business location shall be at the Company's offices in Irving, Texas; provided,
however, that the Executive will be required to travel and spend time at the
Company's other offices as reasonably required by the Company and consistent
with his position, duties and responsibilities.


5.Termination of Employment. Subject to the further provisions of this Section
5, the Employment Period and the Executive's employment hereunder may be
terminated by either Party at any time and for any or no reason; provided,
however, that the Company and the Executive will be required to give written
notice of any termination of the Executive's employment as set forth in this
Section 5. Notwithstanding any other provision of this Agreement, the provisions
of this Section 5 shall exclusively govern the Executive's rights to
compensation and benefits upon termination of employment with the Company.


(a)    Notice of Termination. Any termination or resignation of the Executive's
employment by the Company or by the Executive, as applicable, under this Section
5 (other than termination of employment as a result of the Executive's death or
Disability) shall be communicated by a written notice (a "Notice of
Termination") to the other Party hereto (i) indicating whether the termination
is for or without Cause (as defined below) or the resignation is for or without
Good Reason (as defined below), (ii) indicating the specific termination
provision in this Agreement relied upon, and (iii) specifying a date of
termination (the "Date of Termination"), which, if submitted by the Executive,
shall be thirty (30) days following the date of such notice (or the first
business day following the last day of the Cure Period, in the case of
Executive's resignation for Good Reason, or such other date as mutually agreed
by the Company and the Executive).


2

--------------------------------------------------------------------------------







(b)    Accrued Rights. Upon a termination of the Executive's employment for any
reason, the Executive (or the Executive's estate) shall be entitled to receive
the sum of the Executive's Base Salary through the Date of Termination not
theretofore paid (payable within 30 days of the Date of Termination); any
unreimbursed business expenses; any annual bonus earned by the Executive
pursuant to Section 3(b) for any calendar year completed prior to the Date of
Termination that remains unpaid as of the Date of Termination (payable at the
same time as annual bonuses are paid to executives generally); and any amount
arising from the Executive's participation in, or benefits under, any employee
benefit plans, programs or arrangements (including without limitation, any
disability or life insurance benefit plans, programs or arrangements), which
amounts shall be payable in accordance with the terms and conditions of such
employee benefit plans, programs or arrangements (collectively, the "Accrued
Rights").


(c)    Termination by the Company without Cause or Resignation For Good Reason.
If the Executive's employment shall be terminated by the Company without Cause
(and not by reason of Executive's death or Disability), or by the Executive for
Good Reason, then, in addition to the Accrued Rights, the Company shall (subject
to the Executive's execution, within the period specified therein, of a waiver
and general release of claims in substantially the form attached hereto as
Exhibit A, and such general release of claims becoming effective and irrevocable
in accordance with its terms):


(1)    continue to pay to the Executive, in accordance with the Company's
regular payroll practice following the Date of Termination, the Executive's Base
Salary for a period of twelve (12) months;
(2)    pay to the Executive, at the time annual bonuses are paid to other
Company executives, but no later than March 15 of the year following the year in
which the Date of Termination occurs, an annual Performance Bonus for the
calendar year of termination (based on actual performance for such year) in a
lump sum amount pro-rated based on the number of days in the calendar year of
termination from January 1st through the Date of Termination; and
(3)    pay or reimburse Executive for the cost of up to one year of COBRA
continuation coverage for Executive and his covered dependents; provided that
Executive elects and receives such coverage in accordance with the terms and
conditions of the applicable benefit plans.


Notwithstanding the foregoing the Company shall not be obligated to make any
such payments described in this Section 5(c) after the date the Executive first
violates any of the restrictive covenants set forth in Section 6. Following the
Executive's termination of employment by the Company without Cause (and not by
reason of Executive's death or Disability), or by the Executive for Good Reason,
except as set forth in this Section 5(c), the Executive shall have no further
rights to any compensation or any other benefits under this Agreement.



(i)    "Cause" shall be deemed to exist if any of the following items shall
apply: (i) a material breach of the Executive's obligations under this
Agreement; (ii) willful misconduct by the Executive in the performance of his
duties to the Company or a material violation by the Executive of any material
written policies of the Company of general application to executives or specific
written directions of the Board that are consistent with Executive's position
and duties hereunder; (iii) a breach of any fiduciary duty which the Executive
owes to the Company or any


3

--------------------------------------------------------------------------------




affiliate in his capacity as an employee or officer; (iv) the conviction or plea
of guilty or no contest by the Executive with respect to (A) a felony or (B)
embezzlement, dishonesty, or intentional and actual fraud; (v) the repeated use
of illicit drugs or other illicit substances or the repeated abuse of alcohol;
or (vi) an unexplained absence from work for more than ten (10) days in any
twelve (12) month period (vacation, reasonable personal leave, reasonable sick
leave, and Disability excepted). In each such case of Cause, the Company shall
provide the Executive with written notice of the grounds for a Cause termination
within sixty (60) days of the initial occurrence thereof, and (other than with
respect to any termination for Cause pursuant to clauses (iv) or (v) above) if
curable, the Executive shall have a period of thirty (30) days to cure after
receipt of the written notice (the "Executive Cure Period").    Except where the
Executive Cure Period is inapplicable, termination of the Executive following
the Executive's cure or before the expiration of the Executive Cure Period shall
constitute a termination without Cause and not a termination for Cause. If the
alleged Cause event has not been cured at the end of any applicable Executive
Cure Period, the Company's termination of employment for Cause will be effective
on the first business day following the last day of the Executive Cure Period.


(ii)    "Good Reason" shall be deemed to exist if, without the Executive's
consent: (i) there is a material diminution in the duties, responsibilities,
title or authority of the Executive; (ii) there is any material breach by the
Company of this Agreement; or (iii) the Company moves the Executive's primary
location of employment and the distance between the Employee's residence and new
primary business location is at least 35 miles greater than the distance between
the Executives residence and former primary business location. In each such case
of Good Reason, the Executive shall provide the Company with written notice of
the grounds for a Good Reason termination within sixty (60) days of the initial
occurrence thereof, and the Company shall have a period of thirty (30) days (but
only ten (10) days for any monetary default by the Company) to cure after
receipt of the written notice (the "Cure Period"). Resignation by the Executive
following the Company's cure or before the expiration of the Cure Period shall
constitute a voluntary resignation and not a termination or resignation for Good
Reason. If the alleged Good Reason event has not been cured at the end of the
Cure Period, the Executive's termination of employment for Good Reason will be
effective on the first business day following the last day of the Cure Period.


(d)    Termination by the Company for Cause: Resignation Without Good Reason. If
the Executive's employment shall be terminated by the Company for Cause or upon
the Executive's resignation without Good Reason, the Executive shall only be
entitled to receive the Accrued Rights. Following the Executive's termination of
employment by the Company for Cause or upon the Executive's resignation without
Good Reason, except as set forth in this Section 5(d), the Executive shall have
no further rights to any compensation or any other benefits under this
Agreement.







(e)    Disability or Death. The Employment Period and the Executive's employment
hereunder shall terminate immediately upon the Executive's death and may be
terminated by the Company if the Executive is (in the good faith judgment of the
Board) physically or mentally incapacitated and therefore has been unable for a
period of one hundred twenty (120) days in any 365-day period to perform the
essential functions of Executive's position, with a reasonable accommodation
(such incapacity is hereinafter referred to as "Disability"), in each case, in a
manner consistent with applicable state and federal law. Upon termination of the
Executive's employment hereunder by reason of his Disability or death, the
Executive or the Executive's estate (as the case may be) shall only be entitled
to receive: (i) the Accrued Rights and (ii) such additional payments, if any, as
determined by the Board in its sole and


4

--------------------------------------------------------------------------------




absolute discretion. Following the termination of the Executive's employment by
reason of the Executive's Disability or death, except as set forth in this
Section 5(e), the Executive shall have no further rights to any compensation or
any other benefits under this Agreement.


(f)    Return of Property. Upon cessation of the Executive's employment with the
Company for any reason, whether voluntary or involuntary, the Executive shall
immediately deliver to the Company (i) all physical, computerized, electronic or
other types of records, documents, proposals, notes, lists, files and any and
all other materials, including computerized and electronic information, that
refers, relates or otherwise pertains to the Company or any affiliate of the
Company (or business dealings thereof) that are in the Executive's possession,
subject to the Executive's control or held by the Executive for others; and (ii)
all property or equipment that the Executive has been issued by the Company or
any affiliate of the Company during the course of his employment or property or
equipment thereof that the Executive otherwise possesses, including any
computers, cellular phones, pagers and other devices, except that the Executive
shall be permitted to retain his address books. The Executive acknowledges that
he is not authorized to retain any physical, computerized, electronic or other
types of copies of any such physical, computerized, electronic or other types of
records, documents, proposals, notes, lists, files or materials, and is not
authorized to retain any other property or equipment of the Company or any
affiliate of the Company; provided, however, the Executive may retain copies of
documents relating to any employee benefit plans applicable to the Executive and
income records to the extent necessary for the Executive to prepare the
Executive's individual tax returns or any records pertinent to any disputed
termination of this Agreement or any claim for indemnification from the Company.
The Executive further agrees that the Executive will immediately forward to the
Company (and thereafter destroy any physical or electronic copies thereof) any
business information relating to the Company or any affiliate of the Company
that has been or is inadvertently directed to the Executive following the
Executive's last day of employment. The provisions of this Section 5(f) are in
addition to any other written obligations on the subjects covered herein that
the Executive may have with the Company and its affiliates, and are not meant to
and do not excuse such obligations. Upon the termination of his employment with
the Company and its subsidiaries, the Executive shall, upon the Company's
request, promptly execute and deliver to the Company a certificate (in form and
substance satisfactory to the Company) to the effect that the Executive has
complied with the provisions of this Section 5(f).

(g)    Resignation of Offices. Promptly following any termination of the
Executive's employment with the Company (other than by reason of the Executive's
death), the Executive shall be deemed to have resigned from all positions that
the Executive may then hold as an employee, officer or director of the Company
or any affiliate of the Company.


(h)    Further Assurances; Cooperation. Following the termination of the
Executive's employment with the Company, the Executive shall execute any and all
documents reasonably requested by the Company to secure the Company's right to
any Work Product (as defined in Section 6(b)), and the Executive agrees to make
himself available as reasonably requested by the Company with respect to, and to
use reasonable efforts to cooperate in conjunction with, any litigation or
investigation arising from events that occurred during the Executive's
employment with the Company and its affiliates (whether such litigation or
investigation is then pending or subsequently initiated) involving the Company
or any affiliate of the Company, including providing testimony and preparing to
provide testimony if so requested by the Company. The Company shall reimburse
the Executive for any reasonable travel and other expenses incurred in
connection with cooperation provided under this Section 5(h) and shall pay the
Executive reasonable compensation for any time or effort expended by him in
connection with any requested actions


5

--------------------------------------------------------------------------------




or assistance after the Employment Period, whether such actions or assistance
are required under this Section 5(h) or Section 6(b).


6.
Restrictive Covenants.



(a)    Confidential Information. During the course of the Executive's employment
with the Company, the Executive will be given access to and receive Confidential
Information (as defined below) regarding the business of the Company and its
affiliates. The Executive agrees that the Confidential Information constitutes a
protectable business interest of the Company and its affiliates and covenants
and agrees that at all times during the Executive's employment with the Company,
and at all times following the Executive's termination, the Executive will not,
directly or indirectly, disclose any Confidential Information other than in the
good faith performance of his duties hereunder. As used in this Agreement, the
term "Confidential Information" means any and all confidential, proprietary or
trade secret information of the Company or an affiliate not within the public
domain, whether disclosed, directly or indirectly, verbally, in writing
(including electronically) or by any other means in tangible or intangible form,
including that which is conceived or developed by the Executive, applicable to
or in any way related to: (i) the present or future business activities,
products and services, and customers of the Company or its affiliates; (ii) the
research and development of the Company or its affiliates; or (iii) the business
of any client or vendor of the Company or its affiliates. Such Confidential
Information includes the following property or information of the Company or its
affiliates, by way of example and without limitation, trade secrets, processes,
formulas, data, program documentation, customer lists, designs, drawings,
algorithms, source code, object code, know­ how, improvements, inventions,
licenses, techniques, all plans or strategies for marketing, development and
pricing, business plans, financial statements, profit margins and all
information concerning existing or potential clients, suppliers or vendors.
Confidential Information of the Company also means all similar information
disclosed to any member of the Company by third parties that is subject to
confidentiality obligations. The Company shall not be required to advise the
Executive specifically of the confidential nature of any such information, nor
shall the Company be required to affix a designation of confidentiality to any
tangible item, in order to establish and maintain its confidential nature.
Notwithstanding the preceding to the contrary, Confidential Information shall
not include general industry :information or information that is publicly
available or readily discernible from publicly available products or literature;
information that the Executive lawfully acquires from a source other than the
Company or its affiliates or any client or vendor of the Company or any of its
affiliates (provided that such source is not known by Executive, after
reasonable inquiry, to be bound by a confidentiality agreement with the Company
or any of its affiliates); information that is required to be disclosed pursuant
to any law, regulation, rule of any governmental body or authority, or stock
exchange, or court order; or information that reflects employee's own skills,
knowledge, know-how and experience gained prior to employment or service and
outside of any connection to or relationship with the Company or any of its
affiliates. Furthermore, in accordance with the Defend Trade Secrets Act of
2016, the Executive will not be held criminally or civilly liable under any
federal or state trade secret law for the disclosure of a trade secret that (x)
is made (i) in confidence to a federal, state or local government official,
either directly or indirectly, or to an attorney; and (ii) solely for the
purpose of reporting or investigating a suspected violation of law; or (y) is
made in a complaint or other document filed in a lawsuit or other proceeding, if
such filing is made under seal. In addition, nothing in this Agreement shall
limit Executive's ability to communicate with any government agency or otherwise
participate in any investigation or proceeding that may be conducted by any
government agency, including providing documents or other information, without
notice to the Company.



(b)    Intellectual Property Ownership.    The Executive hereby assigns to the
Company all rights, including, without limitation, copyrights, patents, trade
secret rights, and other intellectual property rights associated with any ideas,
concepts, techniques, inventions, processes,


6

--------------------------------------------------------------------------------




works of authorship, Confidential Information or trade secrets (i) developed or
created by the Executive, solely or jointly with others, during the course of
performing work for or on behalf of the Company or any affiliate of the Company,
whether as an employee or independent contractor, at any time during the
Employment Period, (ii) that the Executive conceives, develops, discovers or
makes in whole or in part during the Executive's employment by the Company that
relate to the business of the Company or any affiliate of the Company or the
actual or demonstrably anticipated research or development of the Company or any
affiliate of the Company, or (iii) that the Executive conceives, develops,
discovers or makes in whole or in part during or after the Executive's
employment by the Company that are made through the use of any trade secrets of
the Company or the significant use of the equipment, facilities, supplies, or
time of the Company or any affiliate of the Company, or that result from any
work the Executive performs for the Company or any affiliate of the Company
(collectively, the "Work Product"). Without limiting the foregoing, to the
extent possible, all software, compilations and other original works of
authorship included in the Work Product will be considered a "work made for
hire" as that term is defined in Title 17 of the United States Code. If,
notwithstanding the foregoing, the Executive for any reason retains any right,
title or interest in or relating to any Work Product, the Executive agrees
promptly to assign, in writing and without any requirement of further
consideration, all such right, title, and interest to the Company. Upon request
of the Company at anytime during or after the Employment Period, the Executive
will take such further actions, including execution and delivery of instruments
of conveyance, as may be appropriate to evidence, perfect, record or otherwise
give full and proper effect to any assignments of rights under or pursuant to
this Agreement; provided that the Company shall bear the entire cost and
expenses of such further actions and assistance. The Executive will promptly
disclose to the Company any such Work Product in writing.



(c)    Agreement Not to Compete.    The Executive acknowledges that the Company
has spent significant time, effort and resources protecting its Confidential
Information and customer goodwill. The Executive further acknowledges that the
Confidential Information is of significant competitive value to the Company in
the industry in which it competes, and that the use or disclosure, even if
inadvertent, of such Confidential Information for the benefit of a competitor
would cause significant damage to the legitimate business interests of the
Company. Accordingly, in order to protect the legitimate business and customer
goodwill interests of the Company, to protect that Confidential Information
against inappropriate use or disclosure, and in consideration for the
Executive's employment and the benefits provided to the Executive (including,
without limitation, the benefits payable to the Executive pursuant to this
Agreement), the Executive agrees that during the period commencing on the
Effective Date and ending on the date that is twelve (12) months after the Date
of Termination (the "Restricted Period"), without the prior written consent of
the Company (which consent shall be exercised in the Company's sole and absolute
discretion) the Executive shall not directly or indirectly (including, without
limitation, as an employee, officer, director, owner, consultant, manager, or
independent contractor) engage in or be employed by or otherwise provide
services for compensation to any entity engaged in the business of developing,
manufacturing, or selling water infrastructure products, including without
limitation, concrete, steel and ductile iron pipe, fabrication and fittings, and
precast concrete products, including drainage, structural and specialty
products, and storm water management products within any state, province or
region (whether in the United States or in any country) in which the Company,
any subsidiary of the Company, or any affiliate of the Company that is under the
common control with the Company (collectively, the "Company Group") conducts
such business as of the Date of Termination (a "Competing Business"). The
foregoing, however, shall not prevent the Executive's passive ownership of up to
five percent (5%) or less of the equity securities of any publicly traded
company.


7

--------------------------------------------------------------------------------






(d)    Agreement Not to Solicit Employees. The Executive agrees that during the
Restricted Period, the Executive shall not, directly or indirectly, solicit,
recruit or hire any person who is as of the Date of Termination (or was within
twelve (12) months prior to the Date of Termination) an employee of the Company
or an affiliate (provided, however, that the foregoing provision shall not
prohibit solicitations made by the Executive to the general public or the
Executive's serving as a reference for any such employee upon request).


(e)    Agreement Not to Solicit Business Contacts. The Executive agrees that
during the Restricted Period, the Executive will not (other than in the good
faith performance of his duties hereunder) directly or indirectly (i) solicit or
encourage any client, customer, bona fide prospective client or customer,
supplier, licensee, licensor, landlord or other business relation of the Company
and/or any of its affiliates (each a "Business Contact") to terminate or
diminish its relationship with them; or (ii) seek to persuade any such Business
Contact to conduct with anyone else any business or activity conducted or, to
the Executive's knowledge, under consideration by the any member of the Company
Group as of the Date of Termination that such Business Contact conducts or could
conduct with any member of the Company Group.


(f) Non-Disparagement. The Executive shall not, during the Restricted Period,
disparage the Company (or any affiliate) in any way that materially and
adversely affects the goodwill, reputation or business relationships of the
Company or the affiliate with the public generally, or with any of its
customers, vendors or employees. During the Restricted Period, the Company shall
not (and shall use reasonable efforts to procure that its directors and
officers, its affiliates and the respective directors and officers or such
affiliates shall not) disparage the Executive in any way that materially and
adversely affects him or his reputation. Notwithstanding the foregoing, this
Section shall not prohibit either Party from rebutting claims or statements made
by any other person.





(g) Enforcement. The Executive acknowledges that he has carefully read and
considered all the terms and conditions of this Agreement, including the
restraints imposed upon him pursuant to this Section 6. The Executive agrees
that each of the restraints contained herein are necessary for the protection of
the goodwill, Confidential Information and other legitimate interests of the
Company; that each and every one of these restraints is reasonable in respect to
subject matter, length of time and geographic area; and that these restraints,
individually or in the aggregate, will not prevent him from obtaining other
suitable employment during the period in which the Executive is bound by such
restraints. The Executive further acknowledges that, were he to breach any of
the covenants contained in this Section 6, the damage to the Company would be
irreparable. The Executive therefore agrees that the Company, in addition to any
other remedies available to it, shall be entitled to injunctive relief against
any breach or threatened breach by the Executive of any of said covenants.


7.Severability. If any portion or provision of this Agreement shall to any
extent be declared illegal or unenforceable by a court of competent
jurisdiction, then the remainder of this Agreement, or the application of such
portion or provision in circumstances other than those as to which it is so
declared illegal or unenforceable, shall not be affected thereby, and each
portion and provision of this Agreement shall be valid and enforceable to the
fullest extent permitted by law.


8.Mutual Drafting. Each Party has had the opportunity to be represented by
counsel of its choice in negotiating this Agreement. This Agreement shall
therefore be deemed to have been negotiated and prepared at the joint request,
direction and construction of the Parties, at arm's length, with the advice


8

--------------------------------------------------------------------------------




and participation of counsel, and shall be interpreted in accordance with its
terms without favor to either Party, and no presumption or burden of proof shall
arise favoring or disfavoring either Party by virtue of the authorship of any of
the provisions of this Agreement.


9.Section 409A of the Internal Revenue Code. Notwithstanding anything contained
in this Agreement to the contrary, to the maximum extent permitted by applicable
law, amounts payable to the Executive pursuant to Section 5 are intended to be
made in reliance upon Treas. Reg. § l.409A-l(b)(4) (short-term deferral). No
amounts payable under this Agreement upon the Executive's termination of
employment shall be payable unless the Executive's termination of employment
constitutes a "separation from service" within the meaning of Treas. Reg. §
l.409A-­ l(h). Furthermore, if the Executive is a Specified Employee (as defined
for purposes of Section 409A of the Internal Revenue Code of 1986, as amended
("Section 409A")), with respect to any amount or benefit payable or due by
reason of a separation from service that constitutes nonqualified deferred
compensation within the meaning of Section 409A (after taking into account all
applicable exemptions), such amounts or benefits shall not commence until after
the end of the six continuous month period following the date of the Executive's
separation from service, in which case, all payments and benefits delayed
pursuant to this section (whether they would have otherwise been payable in a
single sum or in installments in the absence of such delay) shall be paid or
reimbursed to the Executive in a lump-sum cash payment on the first day of the
seventh month following the date of the Executive's separation from service. The
Company and the Executive intend that their exercise of authority or discretion
under this Agreement shall comply with Section 409A. If any provision of this
Agreement does not satisfy the requirements of Section 409A, such provision
shall nevertheless be applied in a manner consistent with those requirements. If
any provision of this Agreement would subject the Executive to additional tax or
interest under Section 409A, the Company shall reform the provision. However,
the Company shall maintain to the maximum extent practicable the original intent
of the applicable provision without subjecting the Executive to additional tax
or interest, and the Company shall not be required to incur any additional
compensation expense as a result of the reformed provision. In no event
whatsoever shall the Company be liable for any tax, interest or penalties that
may be imposed on the Executive under Section 409A. Notwithstanding the
foregoing, no particular tax result for the Executive with respect to any income
recognized by the Executive in connection with this Agreement is guaranteed.
Neither the Company nor any of its affiliates shall have any obligation to
indemnify or otherwise hold the Executive harmless from any or all such taxes,
interest, or penalties, or liability for any damages related thereto. The
Executive acknowledges that he has been advised to obtain independent legal, tax
or other counsel in connection with Section 409A. Each payment under this
Agreement is intended to be a "separate payment" and not a series of payments
for purposes of Section 409A. Any payments or reimbursements of any expenses
provided for under this Agreement shall be made in accordance with Treas. Reg. §
l.409A- 3(i)(1)(iv). With respect to reimbursements or in-kind benefits provided
under this Agreement: (a) the Company will not provide for cash in lieu of a
right to reimbursement or in-kind benefits to which the Executive has a right
under this Agreement, (b) any reimbursement or provision of in-kind benefits
made during the Executive's lifetime (or such shorter period prescribed by a
specific provision of this Agreement) shall be made not later than December 31st
of the year following the year in which the Executive incurs the expense, and
(c) in no event will the amount of expenses so reimbursed, or in-kind benefits
provided, by the Company in one year affect the amount of expenses eligible for
reimbursement or in-kind benefits to be provided, in any other taxable year. All
references in this Agreement to Section 409A include rules, regulations, and
guidance of general application issued by the Department of the Treasury under
Section 409A.


10.Governing Law. This Agreement shall be construed and enforced under and be
governed in all respects by the laws of the State of Texas, without regard to
the conflict of laws principles thereof.


9

--------------------------------------------------------------------------------






11.
Binding Arbitration.



(a)    Generally. The Executive and the Company agree that any controversy or
claim arising out of or relating to this Agreement, the employment relationship
between the Executive and the Company, or the termination thereof, including the
arbitrability of any controversy or claim, which cannot be settled by mutual
agreement will be finally settled by binding arbitration in accordance with the
Expedited Arbitration Procedures of Judicial Arbitration & Mediation Service,
Inc. ("JAMS"), as set forth in Section 16.1 et seq. of the JAMS rules, or any
successor provision thereto, as follows: Any Party aggrieved will deliver a
notice to the other Party setting forth the specific points in dispute. Any
points remaining in dispute twenty (20) days after the giving of such notice may
be submitted to JAMS arbitration conducted before a single neutral arbitrator in
Dallas, Texas. The arbitrator shall be appointed by agreement of the parties
hereto or, if no agreement can be reached, by JAMS. The arbitrator may enter a
default decision against any Party who fails to participate in the arbitration
proceedings. Notwithstanding the foregoing, a Party who seeks equitable relief,
including injunctive relief, shall not be obligated to utilize the arbitration
proceedings required hereunder and instead may seek such relief in any state or
federal court sitting in Dallas, Texas.





(b)    Binding Effect. The decision of the arbitrator on the points in dispute
will be final, unappealable and binding, and judgment on the award may be
entered in any court having jurisdiction thereof. The arbitrator shall only be
authorized to interpret the provisions of this Agreement, and shall not amend,
change or add to any such provisions. The Parties agree that this provision has
been adopted by the Parties to rapidly and inexpensively resolve any disputes
between them and that this provision will be grounds for dismissal of any court
action commenced by either Party with respect to this Agreement, other than
post-arbitration actions seeking to enforce an arbitration award or proceedings
seeking equitable relief as permitted under Section 1l(a). In the event that any
court determines that this arbitration procedure is not binding, or otherwise
allows any litigation regarding a dispute, claim, or controversy covered by this
Agreement to proceed, the Parties hereto hereby waive any and all right to a
trial by jury in or with respect to such litigation.
(c)        Fees and Expenses. Each Party will bear its own expenses and the fees
of its own attorney.
(d)    Confidentiality. The Parties and the arbitrator will keep confidential,
and will not disclose to any person, except the parties' advisors and legal
representatives, or as may be required by law or to enforce in court an
arbitrator's award, the existence of any controversy under this Section 11, the
referral of any such controversy to arbitration or the status or resolution
thereof.


(e)    Waiver. The Executive acknowledges that arbitration pursuant to this
Agreement includes all controversies or claims of any kind (e.g., whether in
contract or in tort, statutory or common law, legal or equitable) now existing
or hereafter arising under any federal, state, local or foreign law, including,
but not limited to, the Age Discrimination in Employment Act, Title VII of the
Civil Rights Act of 1964, the Civil Rights Act of 1866, the Employee Retirement
Income Security Act, the Family and Medical Leave Act, the Americans With
Disabilities Act and all similar federal, state and local laws, and the
Executive hereby waives all rights thereunder to have a judicial tribunal and/or
a jury determine such claims.
(f)    Acknowledgment. The Executive acknowledges that before agreeing to
participate in this Agreement, the Executive has had the opportunity to consult
with any attorney or other


10

--------------------------------------------------------------------------------




advisor of the Executive's choice, and that this provision constitutes advice
from the Company to do so if the Executive chooses. The Executive further
acknowledges that the Executive has agreed to enter into this Agreement of the
Executive's own free will, and that no promises or representations have been
made to the Executive by any person to induce the Executive to enter into this
Agreement other than the express terms set forth herein. The Executive further
acknowledges that the Executive has read this Agreement and understands all of
its terms, including the waiver of rights set forth in this Section 11.


12.Indemnification.    The Company shall, to the maximum extent permitted by
applicable law, indemnify the Executive and hold him harmless against
liabilities, expenses, judgments, fines, settlements, awards, costs (including
attorneys' fees) and other amounts actually and reasonably incurred by the
Executive in connection with any threatened, pending or completed action, suit,
arbitration, alternative dispute mechanism, inquiry, judicial, administrative or
legislative hearing, investigation or proceeding of any kind arising by reason
of the fact that the Executive is or was an employee, officer or director of the
Company, its subsidiaries, affiliates or any other member of the Company Group.
Expenses incurred by the Executive that the Company is required to indemnify as
set forth above shall be paid (including advancement of expenses if requested by
the Executive) or reimbursed by the Company as soon as practicable following
receipt by it of a request for payment or reimbursement (provided such request
provides reasonable evidence of the expenditure) and an undertaking of the
Executive to repay such expenses if it should ultimately be determined by a
court of competent jurisdiction that the Executive was not entitled to be
indemnified by the Company. The Executive shall at all times be covered for acts
and omissions performed while an employee, officer, director or manager of any
member of the Company Group under any directors and officers liability insurance
policy maintained by the Company on terms no less favorable than those
applicable to other executive officers, directors or managers of the Company
Group. This Section 12 shall, for the avoidance of doubt, survive termination of
the Executive's employment with the Company and/or termination of this
Agreement.







13.Assignment. Neither the Company nor the Executive may make any assignment of
this Agreement or any interest herein, by operation of law or otherwise, without
the prior written consent of the other; provided, however, that the Company may
assign its rights and obligations to any affiliate of the Company or to a
successor to the business of the Company or all or substantially all of the
assets of the Company without the consent of the Executive (provided that the
Company shall require any such successor to assume its obligations under this
Agreement). This Agreement shall inure to the benefit of and be binding upon the
Company and the Executive, their respective successors, executors,
administrators, heirs and permitted assigns.


14.Waiver. No waiver of any provision hereof shall be effective unless made in
writing and signed by the waiving Party. The failure of either Party to require
the performance of any term or obligation of this Agreement, or the waiver by
either Party of any breach of this Agreement, shall not prevent any subsequent
enforcement of such term or obligation or be deemed a waiver of any subsequent
breach.


15.Notices. Any and all notices, requests, demands and other communications
provided for by this Agreement shall be in writing and shall be effective when
delivered in person, consigned to a reputable national courier service or
deposited in the United States mail, postage prepaid, registered or certified,
and addressed to the Executive at his last known address on the books of the
Company or, in


11

--------------------------------------------------------------------------------




the case of the Company, at its principal place of business, attention of the
Legal Department or to such other address as any Party may specify by notice to
the other actually received.


16.Entire Agreement. This Agreement constitutes the entire agreement between the
Parties hereto pertaining to the subject matter hereof and supersedes all prior
and contemporaneous agreements, understandings, negotiations and discussions,
whether oral or written, of the Parties with respect to such subject matter.



17.Amendment.    This Agreement may be amended or modified only by a written
instrument signed by the Executive and by an expressly authorized representative
of the Company.


18.Headings. The headings and captions in this Agreement are for convenience
only, and in no way define or describe the scope or content of any provision of
this Agreement.


19.Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be an original and all of which together shall constitute
one and the same instrument.




[Remainder of page is intentionally blank]






















12

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the Parties hereto, intending to be legally bound hereby,
have hereunto set their hands under seal, effective as of the date first set
forth above.


                                            mcsgnt.jpg [mcsgnt.jpg]




                    jbsgnt01.jpg [jbsgnt01.jpg]






























































SIGNATURE PAGE TO EMPLOYMENT AGREEMENT




--------------------------------------------------------------------------------





Exhibit A


FORM OF WAIVER AND RELEASE OF CLAIMS
This WAIVER AND RELEASE OF CLAIMS (this "Agreement") is entered into as of this
     day of     , 20     , by and between Mark Carpenter (the "Executive") and
Forterra, Inc., a Delaware corporation (the "Company").
1.
General Release of Claims.

a.
In consideration of and subject to performance by the Company of its obligations
under that certain Employment Agreement, dated December 18, 2017, by and between
the Company and Executive (the "Employment Agreement"), including without
limitation, the payments (less all applicable federal, state and local
withholdings) set forth in Section 5(c) of the Employment Agreement, and subject
to the Company's execution and delivery of this Agreement in the space provided
below (collectively, the "Consideration") Executive, on behalf of himself and
his agents, heirs, executors, successors and assigns (collectively, the
"Executive Parties"), knowingly and voluntarily releases, remises, and forever
discharges the Company, Forterra US Holdings, LSF9 Stardust Holdings, L.P., LSF9
Stardust Holdings Ltd., Lone Star Fund IX (U.S.), L.P., and, to the extent that
they could be liable in respect of their positions with any of the foregoing,
each of their respective parents, subsidiaries or affiliates, together with each
of their current and former principals, officers, directors, partners,
shareholders, agents, representatives and employees, and each of their
respective affiliates, and each of the above listed person's heirs, executors,
successors and assigns whether or not acting in his or her representative,
individual or any other capacity (collectively, the "Company Released Parties"),
to the fullest extent permitted by law, from any and all debts, demands,
actions, causes of actions, accounts, covenants, contracts, agreements, claims,
damages, costs, expenses, omissions, promises, and any and all claims and
liabilities whatsoever, of every name and nature, known or unknown, suspected or
unsuspected, both in law and equity ("Claims"), which Executive ever had, now
has, or may hereafter claim to have against the Company Released Parties by
reason of any matter, cause or thing whatsoever arising out of or connected with
the undersigned Executive's employment with, or separation or termination from,
the Company from the beginning of time to the time he signs this Agreement (the
"General Release"). The General Release shall apply to any Claim of any type,
including, without limitation, any Claims with respect to Executive's
entitlement to any wages, bonuses, benefits, payments, or other forms of
compensation; any claims of wrongful discharge, breach of contract, breach of
the covenant of good faith and fair dealing, violation of public policy,
defamation, personal injury, or emotional distress; any Claims of any type that
Executive may have arising under the common law; any Claims under Title VII of
the Civil Rights Act of 1964, the Civil Rights Act of 1991, the Age
Discrimination in Employment Act of 1967, the Older Workers Benefit Protection
Act, the Americans With Disabilities Act, the Family and Medical Leave Act, the
Employee Retirement Income Security Act, the Fair Labor Standards Act, the
federal Workers' Adjustment and Retraining Notification Act, the Sarbanes-Oxley
Act, each as amended; and any other federal, state or local statutes,
regulations, ordinances or common law, or under any policy, agreement, contract,
understanding or promise, written or oral, formal or informal, between any of
the Company







--------------------------------------------------------------------------------





Released Parties and Executive, and shall further apply, without limitation, to
any and all Claims in connection with, related to or arising out of Executive's
employment relationship, or the termination of his employment, with the Company
or any Company Released Party.
b.
Except as provided in Section l(d) below, Executive intends that the General
Release extend to any and all Claims of any kind or character related to,
arising out of or connected with the Executive's employment with, or separation
or termination from, the Company, and Executive, on behalf of himself, his
agents, heirs, executors, successors and assigns, therefore expressly waives any
and all rights granted by federal or state law or regulation that may limit the
release of unknown claims.

c.
Except as provided in Section 5(c) of the Employment Agreement, Executive
acknowledges and agrees that the Company has fully satisfied any and all
obligations owed to him arising under the Employment Agreement, and no further
sums are owed to him by the Company or by any of the other Company Released
Parties at any time under the Employment Agreement. Executive represents and
warrants that Executive has not filed, and Executive will not file, any lawsuit
or institute any proceeding, charge, complaint or action asserting any claim
released by this Agreement before any federal, state, or local administrative
agency or court against any Company Released Party, concerning any event
occurring prior to the signing of this Agreement. Nothing in this Agreement,
however, shall be construed as prohibiting Executive from filing a charge or
complaint with the Equal Employment Opportunity Commission, the National Labor
Relations Board, the Occupational Safety and Health Administration, the
Securities and Exchange Commission or any other federal, state or local
governmental agency or commission (each a "Government Agency"). Executive
further understands that this Agreement does not limit Executive's ability to
communicate with any Government Agency or otherwise participate in any
investigation or proceeding that may be conducted by any Government Agency,
including providing documents or other information, without notice to the
Company. However, to the maximum extent permitted by law, Executive agrees that
if such a charge or complaint is made, Executive shall not be entitled to
recover any individual monetary relief or other individual remedies. This
Agreement does not limit or prohibit Executive's right to receive an award for
information provided to any Government Agency to the extent that such limitation
or prohibition is a violation of law. Executive also hereby agrees that nothing
contained in this Agreement shall constitute or be treated as an admission of
liability or wrongdoing by any of the Company Released Parties.

d.
Nothing in this Section 1 shall be deemed to release (i) Executive's right to
enforce the terms of this Agreement or the Employment Agreement (other than the
claims released hereunder) or any other agreement unrelated to his employment
hereunder between the Company and any of the Company Released Parties, (ii)
Executive's rights, if any, to any benefits as of Executive's last day of
employment with the Company under the terms of an employee compensation or
benefit plan, program or agreement in which Executive is a participant, (iii)
Executive's rights to indemnification under any indemnification agreement he has
with the Company or any other Company Released Party, under the Employment
Agreement and/or under the Company's or any Company Released Party's charter or
bylaws, or to whatever coverage Executive may have under the Company's or any
Company Released Party's directors' and officers' insurance policy for acts and
omissions when Executive was an officer or director of the Company or of any
Company Released Party, or (iv) any claim that cannot be waived under applicable
law, including any rights to workers' compensation or unemployment insurance.





--------------------------------------------------------------------------------









2.
Consultation with Attorney; Voluntary Agreement. The Company advises Executive
to consult with an attorney of his choosing prior to signing this Agreement.
Executive understands and agrees that he has the right and has been given the
opportunity to review this Agreement and, specifically, the General Release in
Section 1 above, with an attorney. Executive also understands and agrees that he
is under no obligation to consent to the General Release set forth in Section 1
above. Executive acknowledges and agrees that the Consideration is sufficient
consideration to require him to abide with his obligations under this Agreement,
including but not limited to the General Release set forth in Section 1.
Executive represents that he has read this Agreement, including the General
Release set forth in Section I and understands its terms and that he enters into
this Agreement freely, voluntarily, and without coercion.

3.
Effective Date; Revocation. Executive acknowledges and represents that he has
been given at least [twenty-one (21)/forty-five (45)] days during which to
review and consider the provisions of this Agreement and, specifically, the
General Release set forth in Section 1 above, although he may sign and return it
sooner if he so desires. Executive further acknowledges and represents that he
has been advised by the Company that he has the right to revoke this Agreement
for a period of seven (7) days after signing it. Executive acknowledges and
agrees that, if he wishes to revoke this Agreement, he must do so in a writing,
signed by him and received by the Company no later than 5:00 p.m. local time on
the seventh (7th) day of the revocation period. If the last day of the
revocation period falls on a Saturday, Sunday or holiday, the last day of the
revocation period will be deemed to be the next business day. If no such
revocation occurs, the General Release and this Agreement shall become effective
on the eighth (8th) day following his execution of this Agreement (the "Release
Effective Date"). Executive further acknowledges and agrees that, in the event
that he revokes this Agreement, it shall have no force or effect, and he shall
have no right to receive any payments or benefits pursuant to Section 5(c) of
the Employment Agreement.

4.
Warranty Against Prior Transfer of Released Claims. Executive hereby represents
and warrants to the Company that Executive is the sole owner of any Claims that
he may now have or in the past had against any of the Company Released Parties
and that Executive has not assigned, transferred, or purported to assign or
transfer any such Claim to any person or entity.

5.
Severability. In the event that any one or more of the provisions of this
Agreement shall be held to be invalid, illegal or unenforceable, the validity,
legality and enforceability of the remainder of the Agreement shall not in any
way be affected or impaired thereby.

6.
Waiver. No waiver by either party of any breach by the other party of any
condition or provision of this Agreement to be performed by such other party
shall be deemed a waiver of any other provision or condition at the time or at
any prior or subsequent time. This Agreement and the provisions contained in it
shall not be construed or interpreted for or against either party because that
party drafted or caused that party's legal representative to draft any of its
provisions.




7.
Governing Law. This Agreement shall be construed and enforced under and be
governed in all respects by the laws of the State of Texas, without regard to
the conflict of laws principles thereof.

8.
Headings. All descriptive headings in this Agreement are inserted for
convenience only and shall be disregarded in construing or applying any
provision of this Agreement.





--------------------------------------------------------------------------------




9.
Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original but all of which together shall constitute one and
the same instrument.





[Signature Page follows.]






--------------------------------------------------------------------------------





IN WITNESS WHEREOF, this Agreement has been duly executed as of the dates
written
below.


Dated:
 
 
 
 
 
 
 
Mark Carpenter
 
 
 
 
 
 
 
 
 
Acknowledged and Agreed:
 
 
 
 
 
 
 
 
COMPANY
 
 
 
 
Forterra, Inc.
 
 
 
 
 
 
Dated:
 
 
By:
 
 
 
 
Name:
 
 
 
 
Title:
 



By executing this Agreement in the space above and delivering it to Executive,
the Company (for and on behalf of its affiliates and assigns) hereby releases
and forever discharges the Executive and the Executive Parties from any Claims
(as defined above, mutatis mutandis) which the Company may have against the
Executive Parties related to, arising out of or connected with the Executive's
employment with, or separation or termination from, the Company. The Company
(for and on behalf of its affiliates and assigns) hereby makes, for the benefit
of the Executive Parties, the representations and warranties and acknowledgments
set forth in Sections 1.b. and 4 of this Agreement, mutatis mutandis.
Notwithstanding anything in this Agreement to the contrary, this Agreement shall
not relinquish, diminish, or in any way affect any of the Company's (or its
affiliates' and assigns') rights or claims arising out of any breach by the
Executive after the date hereof of the Employment Agreement if and to the extent
those rights, in each case by their specific terms, survive termination of
Executive's employment with the Company nor to enforce the terms of this
Agreement or any other agreement between the Executive and the Company unrelated
to her employment with any Company Released Party.








